Citation Nr: 0610015	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for recurrent tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran had active service from June 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and recurrent tinnitus.


FINDINGS OF FACT

1. The medical evidence shows that the veteran has a 
bilateral sensorineural hearing loss disability that was 
caused by in-service noise exposure.  

2.  The medical evidence shows that the veteran has recurrent 
tinnitus that was caused by in-service noise exposure.  


CONCLUSIONS OF LAW

1. Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. § 1131, 1154(a), 5107 (West 
2002); 38 C.F.R. § 3.303 (West 2005)

2. Tinnitus was incurred during active service. 38 U.S.C.A. 
§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2005)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).   
However, where a veteran is seeking service connection for a 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a).

The veteran claims that his current hearing loss is due to 
excessive exposure to noise during active military service.  
He asserts that he routinely trained with small arms; 
including forty-five caliber pistols, mortars, tanks, and 
machine guns while in service.  He complains that his hearing 
loss began soon after his separation from the service and has 
worsened over time.  

The veteran underwent audiometric testing in June 1994 and 
August 1998, which revealed that he has a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  He also has 
tinnitus.  A January 2003 opinion submitted by Jodi Gendreau, 
M.A., indicates that the high frequency sensorineural 
component to his hearing loss and tinnitus are more than 
likely due to excessive exposure to noise during his military 
career.  

The evidence indicates that a nexus exists between the 
veteran's noise exposure during service and his current 
bilateral sensorineural hearing loss disability and tinnitus.  
The veteran's audiometric testing results denote hearing 
loss, and the January 2003 audiologist finds it is as likely 
as not that his hearing loss is due to noise exposure during 
military service.  Further, due consideration must be given 
to the veteran's service records, which confirm that he 
served as a Marine infantry officer, an occupation involving 
exposure to the noise of military weapons.  The Board finds, 
therefore, that the criteria for grants of service connection 
for bilateral hearing loss and tinnitus are met.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the hearing loss and tinnitus 
claims, See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.


ORDER
Service connection for bilateral hearing loss and recurrent 
tinnitus is granted.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


